

117 HR 4850 IH: Job Corps Nationwide Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4850IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Sablan (for himself, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the definition of State to include outlying areas for purposes of the Job Corps program.1.Short titleThis Act may be cited as the Job Corps Nationwide Act.2.Job Corps definitionsSection 142 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3192) is amended by adding at the end the following: (11)StateThe term State has the meaning given the term in section 3, except that such term also includes outlying areas (as defined in section 3). .